DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Status of Claims 
Claim(s) 1-13 & 21-22 are pending in the application. Claim(s) 19-20 have been canceled. Claim 23 has been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 & 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Ash (US  2017/0304923) in further view of Uchida (US 2017/0282294) in further view of Dominguez, Jesiis (WO 2015/135715, hereinafter “Jesiis”)
	As Per Claim 1, Meiners discloses a laser welding device [abstract], comprising: 
a laser generator configured to generate welding-type lasing power [Fig. 1, #11];
 a lens to focus the welding-type lasing power at a focal point [Fig. 1, #8] on a workpiece [Fig. 1, #14] to generate a puddle during a welding-type additive manufacturing operation;
 a wire feeder [Fig. 1, #9] configured to feed wire [Col. 5, Lines 60-65; the reference clearly discloses that the material introduced is that of wire form] to the puddle generated [Col. 6, Lines 54-58; “…the laser beam 11 is moved solely by moving the processing head 6 by means of the linear axes of the positioning mechanism over the regions to be processed. Simultaneous with this movement, the second material 12 is introduced into the focus of the laser beam 11 through the powder nozzle 9 and is melted there…”] by the laser generator [Fig. 1, #11]; and 
a laser scanner [Fig. 1, #7] to move the focal point [Fig. 1, #A below] of the welding type laser power [Fig. 1, #11]

    PNG
    media_image1.png
    502
    737
    media_image1.png
    Greyscale

Meiners does not disclose explicitly disclose a laser scanner to move the focal point of the welding-type lasing power in a circular pattern within the puddle and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation; and 
a laser scanner to control the lens
Ash, much like Meiners, pertains to a system and method for controlling a filler wire for a weld operation. [abstract] 
Ash discloses a laser scanner [Fig. 1, #1720; Claim 4; “….high energy heat source comprises a laser which directs a laser beam onto said at least one workpiece to create said molten puddle….” Further, “…scanning at least one of said filler wire and said heat source…” (Claim 5) That is, the reference clearly defines the heat source being scanned as being the laser] to move the focal point [refer to Fig. 2A, #A below] of the welding-type lasing power [Fig. 2A, #110] in a circular pattern within the puddle [Par. 26; “…For example, the beam 110 and the wire 140 can be translated in an elliptical pattern in the weld puddle 145 rather than the circular pattern shown in FIGS. 2A and 2B….”] and advance the focal point [refer to Fig. 2a, #A below] along a weld path [Fig. 2a, #111] over the workpiece [Fig.2a, #115] while the focal point is moved in multiple dimensions [refer to annotated Fig. 2A, #B below; as clearly shown in the figure, and as explicitly stated in the reference “…the laser beam 110 and wire 140 are both moved in a circular pattern by motors 1710 and 1730…” (Par. 25). Further, as clearly shown in the annotate Figure 2A below, the clearly is clearly being rotated in multiple dimensions (B)  in order to create said circular pattern.] within the puddle [Fig. 2a, #145] during the welding-type additive manufacturing operation;

    PNG
    media_image2.png
    521
    701
    media_image2.png
    Greyscale

Ash discloses the benefits of the laser scanner moving the laser beam in a circular pattern in that it allows for adjusting the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser system as taught by Meiners in view of the laser scanner as taught by Ash to further include a laser scanner to move the focal point of the welding-type lasing power in a circular patter within the puddle and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation to allow for adjusting the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24]
Neither Meiners nor Ash explicitly disclose a laser scanner to control the lens.
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses a laser scanner to control the lens. [Par. 43; “…Furthermore, the control part 80 transmits the control signal for controlling the movement, interruption, and movement speed of the scanner head 30 to the mirror lens drive part 40...”]
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include a laser scanner to control the lens to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Neither Uchida, Meiners nor Ash disclose wherein the circular pattern is divided into quadrants, the welding-type lasing power at a first quadrant having a first welding-type lasing power and the welding-type lasing power at a second quadrant having a second welding-type lasing power.
Jesiis, much like Uchida, Meiners and Ash, pertains to a laser irradiation apparatus scanning a pattern. [abstract] 
Jesiis discloses wherein the pattern is divided into quadrants, the welding-type lasing power at a first quadrant having a first welding-type lasing power and the welding-type lasing power at a second quadrant having a second welding-type lasing power. [Page 18, Lines 16-25; “…i scanning of the laser beam or laser spot along and/or across a portion of the workpiece, this scanning can be carried out so that the laser spot repetitively follows a scanning pattern comprising a plurality of segments, and wherein at least one parameter value influencing said two-dimensional energy distribution is associated with each of said segments…” the reference explicitly discloses that beam power can be modified along the one of more segments (quadrants), and thus being irradiating a first and second beam power]
Jesiis discloses the benefits of the adaptive controlling of a first and second welding type of laser power along quadrants in that it is able to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the circular pattern as taught by Meiners in view of the quadrants as taught by Jesiis to further include wherein the circular pattern is divided into quadrants, the welding-type lasing power at a first quadrant having a first welding-type lasing power and the welding-type lasing power at a second quadrant having a second welding-type lasing power to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10]
As Per Claim 2, Meiners discloses the laser scanner [Fig. 1, #7] is configured to move the focal point [refer to annotated Fig. 1, #A below] in a circle, an ellipse, a zigzag, a figure-8, a crescent, a triangle, a square, a rectangle, a non-linear pattern, an asymmetrical pattern, a pause, or any combination thereof. [Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions.”] 

    PNG
    media_image1.png
    502
    737
    media_image1.png
    Greyscale

As Per Claim 3, Meiners discloses the movement of the focal point [refer to annotated Fig. 1, #A below] and relative movement between the workpiece [Fig. 1, #3] and the laser scanner [Fig. 1, #7] cause the lasing power to trace a superimposed pattern over the workpiece. [Col. 3, Lines 53-57; “…A first material is uniformly and evenly distributed in the processing plane over the lowerable building platform for the component. Then the shape respectively the contour of the to-be-produced layer of component is scanned with the laser beam focused onto the processing plane of those (first) regions of the component, which are sought to be made of the first material, in such a manner that this first material is melted on according to the scanned shape in these regions…”; the reference clearly discloses that the shape of the to-be-produced layer is scanned with the laser beam. Thus, from the previous statement a few points are inherent. Firstly, the examiner is interpreting the “…shape...” itself to be a pattern. Secondly, it is inherent that during said scanning of the laser beam to that of the shape of the to-be-produced laser that the focal point of said laser and relative movement between the workpiece and laser scanner would cause the lasing power to trace a superimposed pattern of the workpiece, which in this instance would be the shape of the to-be-produced layer. As per definition of superimposed, which is defined as being to place or layer over or above something (https://www.merriam-webster.com/dictionary/superimpose) that said shape (pattern) of the layer would be superimposed on the workpiece]

    PNG
    media_image3.png
    504
    737
    media_image3.png
    Greyscale

As Per Claim 4, Mieners discloses the laser scanner [Fig. 1, #7] comprises a remote scan head [Fig. 1, #6] with reflective optics [Fig. 1, #8] or a rotary wedge scanner with transmisive optics.
As Per Claim 5, Mieners discloses the laser scanner [Fig. 1, #7] is configured to move the focal point [refer to annotated Fig. 1, #A above] such that energy distribution across the weld is changed, thereby a controllable thermal gradient and a controllable cooling rate is created in the puddle by the welding-type laser power.  [Col. 5, Lines 53-56; Col.6, Lines 17-20; the reference clearly discloses that the scanner deflects the laser of a scanning region, thus it is inherent that the when the laser is changed to a different point on said scanning region, for instance to create the shape of the to-be-produced layer (superimposed layer; Col. 3, Lines 54-59) that the focal point of the laser would also be moved across the weld area. Moreover, the claim limitation does not require that a controller is controlling said cooling, but only recites the cooling rate as a functional limitation to moving the focal point thereby causing an energy distribution across the weld. ]
As Per Claim 6, Mieners discloses the laser scanner is configured to oscillate the focal point laterally across the weld path and longitudinally in a direction parallel to the weld path. 
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses the laser scanner [Fig. 1, #30] is configured to oscillate the focal point [Fig. 2, #25a] laterally across the weld path [Fig. 2, #17] and longitudinally in a direction parallel to the weld path. [Fig. 2, #17; Par. 50; “…The laser oscillator 20 emits the laser 25 to the mirror 35 of the scanner head 30 according to the control signal from the control part 80. A part of the laser 25 emitted from the laser oscillator 20 is transmitted through the mirror 35 and irradiated on the metallic powder 55, which is supplied to the corner region, through the laser head 37. ….”]
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include the laser scanner is configured to oscillate the focal point laterally across the weld path and longitudinally in a direction parallel to the weld path to allow for the control the scanning and the scanning speed of the laser. [Par. 43]
As Per Claim 7, Mieners discloses wherein the laser scanner [Fig. 1, #7] is configured to move the focal point [refer to annotated Fig. 1, #A below] to agitate the puddle to create a heat gradient.  [Col. 4, Lines 11-15; “….the result is a layer of melted on and subsequently solidified first and second material in the form of a melted metallurgical compound with the shape respectively the contour of the layer of the respective component” As clearly stated in the reference, a melted puddle would be created on the melted layer, and by mere presence of melted puddle, a heat gradient would be created in said puddle.]

    PNG
    media_image4.png
    504
    737
    media_image4.png
    Greyscale

As Per Claim 8, Mieners discloses all limitations of the invention except the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited. 
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses the laser generator or the laser scanner [Fig. 1, #30] are to adjust, based on a location of the focal point [Fig. 2, #25a] with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited. [Par. 30; “…the control part 80 transmits the control signal for controlling, for example, the oscillation, interruption, intensity, and aperture of the laser 25, and extinction by flashing of the laser, to the laser oscillator 20. Furthermore, the control part 80 transmits the control signal for controlling the movement, interruption, and movement speed of the scanner head 30 to the mirror lens drive part 40….”]
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include the laser generator or the laser scanner are to adjust, based on a location of the focal point with respect to a reference point or feedback indicating a gap size in the workpiece, at least one of a lasing power level, a rotation speed of the laser scanner, or a size of a focal area in which the focal point is limited to allow for the control the scanning and the scanning speed of the laser. [Par. 43]
As Per Claim 9, Mieners discloses the laser generator [Fig. 1, #11] is to generate the welding-type lasing power [Fig. 1, #11] to perform welding or cladding. [it is inherent that the laser used in the apparatus can also be used to co-join materials such as in a welding process, as there is no structural elements that restricts the apparatus to conduct the function of welding]
As Per Claim 10, Mieners discloses the laser scanner [Fig. 1, #7] is configured to cause the focal point [refer to annotated Fig. 1, #A below] to traverse the wire [Fig. 1, #12] during a start of the welding-type operation such that the welding-type lasing power [Fig. 1, #11] severs a portion of the wire [Fig. 1, #12], the wire feeder [Fig. 1, #9]  being oriented to feed the wire [Fig. 1, #12] such that the severed portion of the wire falls into the puddle. [Col. 5, Lines 57-65; “…the second material is introduced in a solid state, that is in the form of a wire, instead of the powder nozzle, an introduction mechanism for wire is employed in the processing head 6….”] 
As Per Claim 21, Mieners discloses a laser welding device [abstract], comprising:
 a lens [Fig. 1, #8] to focus the welding-type lasing power [Fig. 1, #11] at a focal point [Fig. 1, #A below] on a workpiece [Fig. 1, #14] to generate a puddle during a welding-type additive manufacturing operation [abstract; “…The present invention relates to a generative method of fabrication and an accompanying device with which components can be fabricated from a combination of materials…”];
 a wire feeder [Fig. 1, #9] configured to feed wire [Col. 5, Lines 60-65; the reference clearly discloses that the material introduced is that of wire form] to the puddle generated by the laser generator [Fig. 1, #11]. 
a laser scanner [Fig. 1, #7] to move the focal point [Fig. 1, #A below] of the welding type laser power [Fig. 1, #11]

    PNG
    media_image1.png
    502
    737
    media_image1.png
    Greyscale

Meiners does not disclose explicitly disclose a laser scanner to move the focal point of the welding-type lasing power in a circular pattern within the puddle and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation; and 
a laser scanner to control the lens
Ash, much like Meiners, pertains to a system and method for controlling a filler wire for a weld operation. [abstract] 
Ash discloses a laser scanner [Fig. 1, #1720; Claim 4; “….high energy heat source comprises a laser which directs a laser beam onto said at least one workpiece to create said molten puddle….” Further, “…scanning at least one of said filler wire and said heat source…” (Claim 5) That is, the reference clearly defines the heat source being scanned as being the laser] to move the focal point [refer to Fig. 2A, #A below] of the welding-type lasing power [Fig. 2A, #110] in a circular pattern within the puddle [Par. 26; “…For example, the beam 110 and the wire 140 can be translated in an elliptical pattern in the weld puddle 145 rather than the circular pattern shown in FIGS. 2A and 2B….”] and advance the focal point [refer to Fig. 2a, #A below] along a weld path [Fig. 2a, #111] over the workpiece [Fig.2a, #115] while the focal point is moved in multiple dimensions [refer to annotated Fig. 2A, #B below; as clearly shown in the figure, and as explicitly stated in the reference “…the laser beam 110 and wire 140 are both moved in a circular pattern by motors 1710 and 1730…” (Par. 25). Further, as clearly shown in the annotate Figure 2A below, the clearly is clearly being rotated in multiple dimensions (B)  in order to create said circular pattern.] within the puddle [Fig. 2a, #145] during the welding-type additive manufacturing operation;

    PNG
    media_image2.png
    521
    701
    media_image2.png
    Greyscale

Ash discloses the benefits of the laser scanner moving the laser beam in a circular pattern in that it allows for adjusting the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser system as taught by Meiners in view of the laser scanner as taught by Ash to further include a laser scanner to move the focal point of the welding-type lasing power in a circular patter within the puddle and advance the focal point along a weld path over the workpiece while the focal point is moved in multiple dimensions within the puddle during the welding-type additive manufacturing operation to allow for adjusting the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24]
Neither Meiners nor Ash explicitly disclose a laser scanner to control the lens.
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses a laser scanner to control the lens. [Par. 43; “…Furthermore, the control part 80 transmits the control signal for controlling the movement, interruption, and movement speed of the scanner head 30 to the mirror lens drive part 40...”] 
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include a laser scanner to control the lens to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Uchida, Meiners nor Ash discloses wherein the circular pattern is divided into first and second portions, the welding-type lasing power at the first portion having a first welding-type lasing power and the welding-type lasing power at the second portion having a second welding-type lasing power. 
Jeiis, much like Uchida, Meiners and Ash, pertains to a laser irradiation apparatus scanning a pattern. [abstract] 
Jeiis discloses wherein the pattern is divided into first and second portions [Fig. 7a, #A & #B], the welding-type lasing power at the first portion having a first welding-type lasing power and the welding-type lasing power at the second portion having a second welding-type lasing power.. [Page 18, Lines 16-25; “…scanning of the laser beam or laser spot along and/or across a portion of the workpiece, this scanning can be carried out so that the laser spot repetitively follows a scanning pattern comprising a plurality of segments, and wherein at least one parameter value influencing said two-dimensional energy distribution is associated with each of said segments…” the reference explicitly discloses that beam power can be modified along the one of more segments (portions), and thus being irradiating a first and second beam power]
Jeiis discloses the benefits of the adaptive controlling of a first and second welding type of laser power along portions in that it is able to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the circular pattern as taught by Meiners in view of the quadrants as taught by Jeiis to further include wherein the circular pattern is divided into first and second portions, the welding-type lasing power at the first portion having a first welding-type lasing power and the welding-type lasing power at the second portion having a second welding-type lasing power to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10]
As Per Claim 22, Mieners discloses all limitations of the invention except wherein the laser scanner controls the lens to move the focal point to oscillate within the puddle to induce a rotational pattern of molten metal flow within the puddle.  
Uchida, much like Meiners, pertains to a laser build-up method. [abstract] 
Uchida discloses wherein the laser scanner [Fig. 1, #30] controls the lens [Fig. 1, #36] to move the focal point [Fig. 2, #25a] to oscillate [Fig. 1, #20] within the puddle [Fig. 2, #16a] to induce a rotational pattern of molten metal flow within the puddle.  [Par. 36; “…to perform weaving (oscillation) in one direction like a pendulum….”; the reference clearly discloses oscillating the laser focal point (25a) in a “pendulum” manner. Thus, by oscillating the laser focal point (25a) in the puddle (16a), it is clear that the functional language of inducing a rotational patter of molten metal flown would be achieved]
Uchida discloses the benefits of the laser scanner to control the lens in that it allows for the control the scanning and the scanning speed of the laser. [Par. 43] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scanner as taught by Meiners in view of the laser scanner as taught by Uchida to further include wherein the laser scanner controls the lens to move the focal point to oscillate within the puddle to induce a rotational pattern of molten metal flow within the puddle to allow for the control the scanning and the scanning speed of the laser. [Par. 43]
As Per Claim 23, Meiners discloses all limitations of the invention except wherein advancing the focal point traces a plurality of circular patterns along the weld path, such that a trailing edge of a subsequent circular pattern overlaps a leading edge of a preceding circular pattern as the focal point advances along the weld path.
Ash, much like Meiners, pertains to a system and method for controlling a filler wire for a weld operation. [abstract] 
Ash discloses wherein advancing the focal point [Fig. 2A, #A] traces a plurality of circular patterns [Fig. 2A, #B] along the weld path [Fig. 2A, #111], such that a trailing edge of a subsequent circular pattern [refer to annotated Fig. 2C, #B below] overlaps a leading edge of a preceding circular pattern [refer to annotated Fig. 2C, #C below] as the focal point [Fig. 2a, #A below] advances along the weld path. [Fig. 2A, #111]

    PNG
    media_image5.png
    305
    283
    media_image5.png
    Greyscale


Ash discloses the benefits of the laser scanner moving the laser beam in a circular pattern in that it allows for adjusting the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser system as taught by Meiners in view of the laser scanner as taught by Ash to further include advancing the focal point traces a plurality of circular patterns along the weld path, such that a trailing edge of a subsequent circular pattern overlaps a leading edge of a preceding circular pattern as the focal point advances along the weld path to adjust the shape, profile and height of the puddle, as well as obtaining the desired weld puddle admixture during welding. [Par. 24]
As Per Claim 24, Meiners discloses all limitations of the invention except a third quadrant has the first welding-type lasing power and the welding-type lasing power at a fourth quadrant has the second welding-type lasing power.
Jeiis, much like Uchida, Meiners and Ash, pertains to a laser irradiation apparatus scanning a pattern. [abstract] 
Jeiis discloses a third quadrant [Fig. 9A, #b] has the first welding-type lasing power and the welding-type lasing power at a fourth quadrant [Fig. 9A, #c] has the second welding-type lasing power. [Page 12, Lines 1-10; “…said effective laser spot having a two-dimensional energy distribution which depends on parameters such as scanning speed (the speed with which the laser spot moves along the different parts or segments of the scanning pattern), power of the laser spot and variation in the power along the scanning pattern, layout of the scanning pattern, size of the laser spot, etc. One or more of these parameters can be adapted dynamically while the effective laser spot is travelling around the circumference of the respective journal, so as to adapt the energy distribution when, for example, the effective laser spot approaches a heat sensitive area …”; the reference clearly discloses being able to alter a laser power depending on segments (quadrant) of the pattern, that is, have a first and second welding type laser power for a third and fourth segment (quadrant)]
Jeiis discloses the benefits of the adaptive controlling of a first and second welding type of laser power in that it is able to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the circular pattern as taught by Meiners in view of the quadrants as taught by Jeiis to further include a third quadrant has the first welding-type lasing power and the welding-type lasing power at a fourth quadrant has the second welding-type lasing power to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10]
As Per Claim 25, Meiners discloses all limitations of the invention except wherein the first portion corresponds to a trailing edge along the weld path and the second portion corresponds to a leading edge of the focal point along the weld path.
Jeiis, much like Uchida, Meiners and Ash, pertains to a laser irradiation apparatus scanning a pattern. [abstract] 
Jeiis discloses wherein the first portion [Fig. 7b, #A] corresponds to a trailing edge along the weld path [Fig. 7A, #W] and the second portion [Fig. 7B, #B] corresponds to a leading edge of the focal point along the weld path [Fig. 7B, #W].
Jeiis discloses the benefits of dividing the pattern into portions in that it allows for faster sintering of areas requiring less irradiation, thereby enhancing productivity.  [Page. 10, Lines 20-24]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the circular pattern as taught by Meiners in view of the quadrants as taught by Jeiis to further include wherein the first portion corresponds to a trailing edge along the weld path and the second portion corresponds to a leading edge of the focal point along the weld path to allow for faster sintering of areas requiring less irradiation, thereby enhancing productivity.  [Page. 10, Lines 20-24]
As Per Claim 26, Meiners discloses all limitations of the invention except wherein the first welding- type lasing power is greater than the second welding-type lasing power.
Jeiis, much like Uchida, Meiners and Ash, pertains to a laser irradiation apparatus scanning a pattern. [abstract] 
Jeiis discloses wherein the first welding- type lasing power is different than the second welding-type lasing power. [Page 12, Lines 1-10; “…said effective laser spot having a two-dimensional energy distribution which depends on parameters such as scanning speed (the speed with which the laser spot moves along the different parts or segments of the scanning pattern), power of the laser spot and variation in the power along the scanning pattern, layout of the scanning pattern, size of the laser spot, etc. One or more of these parameters can be adapted dynamically while the effective laser spot is travelling around the circumference of the respective journal, so as to adapt the energy distribution when, for example, the effective laser spot approaches a heat sensitive area …”]
Jeiis discloses the benefits of the adaptive controlling of a first and second welding type of laser power in that it is able to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the circular pattern as taught by Meiners in view of the adaptive energy distribution as taught by Jeiis to include wherein the first welding- type lasing power is greater than the second welding-type lasing power to adapt to heat sensitive areas along the irradiating pattern. [Page 12, Lines 1-10]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Ash (US  2017/0304923) in further view of Uchida (US 2017/0282294) in further view of Jeiis (WO 2015/135715) in further view of Sun (US 2005/0067388) 
As Per Claim 11, Mieners and Uchida discloses all limitations of the invention except the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform, and the laser scanner is configured to control the lens to move the focal point in synchrony with the lasing power waveform.
Sun, much like Mieners and Uchida, pertains to a laser pulse with a temporal power profile. [abstract] 
Sun discloses the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform [Par. 48, Lines 10-13], and the laser scanner [Fig. 7, #364] is configured to control the lens [Fig. 7, #366] to move the focal point in synchrony with the lasing power waveform [Par. 52, Lines 3-11].
Sun discloses the benefits of the laser generator configured to generate the laser power based on a waveform and the scanner in that it reduces the risk of damage to underlying or neighboring structures. [Par. 57, Lines 5-8] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser generator as taught by Mieners and Uchida in view of the laser generator and scanner as taught by Sun to further include the laser generator is configured to generate the welding-type lasing power based on a lasing power waveform, and the laser scanner is configured to control the lens to move the focal point in synchrony with the lasing power waveform to reduce the risk of damage to underlying or neighboring structures. [Par. 57, Lines 5-8] 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Ash (US  2017/0304923) in further view of Uchida (US 2017/0282294) in view of Sun (US 2005/0067388) in further view of Jeiis (WO 2015/135715) in further view of Kahlert (US 2002/0041444) 
As Per Claim 12, Mieners and Sun discloses all limitations of the invention except the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece, the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally.
KaHlert, much like Mieners and Sun, pertains to a device for converting the intensity distribution of a laser beam in particular into an intensity distribution which falls constantly along an axis from one sid to the other. [abstract] 
Kahlert discloses the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece [Refer to annotated Fig. 6, #A & #B]  the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally. [Consider that the graph is referring to the length of the same work piece, it is inherent that not only that the first and second potions (A & B) would be laterally spaced/separated but also there would be coextensive considering there are portions of the same workpiece.] 

    PNG
    media_image6.png
    617
    849
    media_image6.png
    Greyscale

Kahlert discloses the benefits of the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece in that it facilitates the process of obtaining a homogeneous recrystallization. [Par. 59, Lines 1-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a laser scanner as taught by Mieners and Sun in view of the laser scanner as taught by Kahlert to further include the laser generator and the laser scanner are configured to apply more welding-type lasing power to a first portion of the workpiece than to a second portion of the workpiece, the first and second portions of the workpiece being separated laterally and being at least partially coextensive longitudinally to facilitate the process of obtaining a homogeneous recrystallization. [Par. 59, Lines 1-4] 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meiners (US 6861613) in view of Ash (US 2017/0304923) in further view of Uchida (US 2017/0282294) in further view of Jeiis (WO 2015/135715) in further view of Lattner (US 2016/0175975)
As Per Claim 13, Mieners and Uchida discloses all limitations of the invention except a wire heater configured to preheat the wire at a location in a wire feed path that is prior to the wire tip.
Lattner, much like Mieners and Uchida, pertains a burner for a welding apparatus having a wire feed device. [abstract] 
Lattner discloses a wire heater configured to preheat the wire at a location in a wire feed path that is prior to the wire tip. [Par. 41, Lines 4-7; Fig. 1, #4; the reference clearly discloses that heating current is introduced to the welding wire in order to preheat it. Consider than current would move through the entire wire, it is inherent that the wire would be preheated at a location prior to the wire tip] 
Lattner discloses the benefits of preheating the wire in that it aids in preventing unwanted arc blow effects as well as arc faults. [Par. 13, Lines 2-4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a wire as taught by Mieners in view of the preheater as taught by Lattner to further include a wire heater configured to preheat the wire at a location in a wire feed path that is prior to the wire tip to prevent unwanted arc blow effects as well as arc faults. [Par. 13, Lines 2-4] 


Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments to claims. 
Specifically, applicant asserts that Ash and Uchida do not disclose the amended portion of the claims that pertain to a circular pattern divided into quadrants, and a first and second welding type of laser power at a first and second quadrant. 
New prior art rejection(s) have been applied in light of claims amendments to the claims, and thus the arguments are now considered moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761